Citation Nr: 1732978	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-29 868	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to June 19, 2014, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.  The Veteran died in December 2014.  The appellant is his surviving spouse and has been substituted as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Fort Harrison, Montana.  In December 2016 the Board remanded the TDIU claim.   In January 2017 the RO increased the Veteran's disability rating for status post coronary bypass surgery and assigned a 100 percent rating effective June 19, 2014.  Thereafter, the issue of entitlement to a TDIU prior to June 19, 2014, for the purpose of accrued benefits was certified to the Board.


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the appellant's representative withdrew her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to a TDIU prior to June 19, 2014, for the purpose of accrued benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In a June 2017 statement the appellant, through her representative, stated that she was happy with the April 2017 award and requested the withdrawal of all further issues on appeal.  

The Board finds that the statement indicating the appellant's intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn her appeal regarding entitlement to a TDIU prior to June 19, 2014, for the purpose of accrued benefits, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal for entitlement to a TDIU prior to June 19, 2014, for the purpose of accrued benefits is dismissed.



		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


